Citation Nr: 0304933	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

By a Board decision dated March 2002 found new and material 
evidence to reopen the claim of entitlement to service 
connection for a psychiatric disability, other than PTSD.


FINDINGS OF FACT

1.  Anxiety disorder was incurred as a result of active 
military service.

2.  There is no medical evidence of a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The grant of service connection is warranted for anxiety 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for any complaints, 
findings, or treatment of a psychiatric illness.  The report 
of separation dated June 1960 noted that no psychiatric 
examination was undertaken.  There was no indication of any 
psychiatric abnormalities.

Private medical records from T.L.S., PSC, dated July 1975 to 
July 1981 show that in 1975 the veteran was noted as dizzy 
and had inner ear trouble and did not think his nerve pills 
were strong enough and he had been using Valium.  It was 
noted he was placed on Stelazine.  A September 1979 entry 
indicated he got weak and did not have much energy.  It was 
noted that the veteran was slow thinking and slow responding.  
Entries in 1980 and 1981 show the prescription of Valium.

A February 1986 statement from W.T.M., M.D., noted a six-
month history of progressive weakness, tremulousness, dyspnea 
when engaged in minimal activity and a history of progressive 
weight gain of some 40 pounds.

Progress notes from D.H.S., M.D., dated March 1987 indicates 
that the veteran reported difficulties in sleeping, a poor 
appetite, feelings of hopelessness, and suicidal ideation.  A 
life history of chronic anxiety and having been on Valium 
since the 1960's was noted.  The diagnosis was severe 
reactive depression.

The veteran was hospitalized by the VA from March 1987 to May 
1987 on referral from D.H.S., M.D. for major depression with 
psychotic features.  Admission evaluation revealed vegetative 
signs and symptoms of depression including anorexia, 
insomnia, melancholia, and lack of energy.  The Axis I 
diagnosis were major depression with psychotic features and 
generalized anxiety disorder.  The veteran was readmitted to 
the VA hospital in June 1987.  The mental status examination 
indicated that he was cooperative and well oriented to time, 
place, and person with a neat and clean appearance.  His 
speech was coherent and there was some flatness of affect.  
His mood was labile, with underlying, masked depression.  He 
denied any suicidal or assaultive ideations.  He had some 
persecutory delusions, with auditory hallucinations.  His 
memory was intact; however, his concentration was poor.  
Insight and judgment were fair.  The veteran was discharged 
in late July 1987 with a diagnosis of major depression, 
recurrent, with psychotic features.

Treatment records from Comprehensive Care show that the 
veteran was first seen in June 1989.  He was treated for 
major depression.  The veteran gave a history of nerve 
problems in the military.  He was also diagnosed with 
dysthymia.

Treatment records from Kentucky River Community Care Center 
showed that the veteran was first seen on May 1992.  He was 
treated for depression, psychotic, dysthymia, major 
depression and anxiety disorder.

Treatment records from Mountain Comprehensive Care Center 
showed that the veteran was seen on March 1987 for severe 
reactive depression.

Lay statements submitted by the veteran's friends and 
relatives in 1996 show that J.A., M.D., treated the veteran 
according to his widow from 1960 to 1963 for a nerve problem.  
He and his family were also seen by C.N., M.D., according to 
his widow, for 8 years.  The veteran's wife indicated that 
their marriage in 1963 was destroyed due to his addiction to 
Valium.  The veteran had told her that he began taking Valium 
in the Navy in 1959.  The veteran's stepdaughter indicated 
that as long as she could remember, the veteran had a nerve 
problem and that he took Valium for years.  She, along with 
the veteran's wife, described the veteran's rages, 
joblessness, and talking to himself.  She also believed that 
the veteran was put on Valium in the Navy and that he took it 
for 30 years.  A friend of the veteran's wife indicated that 
she knew of the veteran's Valium dependency and of the 
turmoil in the home life.  A neighbor of the veteran stated 
that the veteran had a bad nerve problem and that he was 
addicted to Valium.  He described the veteran staying at home 
all the time and not wanting to see or talk to anyone.  One 
individual indicated that she knew the veteran for 44 years 
indicated that he had trouble with his nerves for as long as 
she had known him.  Another individual indicated that he knew 
the veteran for 30 years and he had nervous trouble, talking 
to himself, and family problems.  Lay statements submitted in 
1997 also indicate that they have known the veteran for many 
years and attest to his nervous condition.

A statement from R.E.C., M.D., dated September 1998 indicated 
that veteran had presented a long history of psychoneuroses 
back to his military days.

At his February 2001 Board videoconference hearing the 
veteran testified that after he made radar man third class 
they put him in charge of combat information center and it 
was very hectic which made him nervous.  He indicated that it 
was so stressful that he had stomach problems and the Navy 
thought he had ulcers.  The veteran testified that he was 
told he had everything from anxiety, PTSD, ulcers, a nervous 
stomach, and nerves.  While in service, the veteran testified 
that he was hospitalized for ulcers and he was prescribed an 
antidepressant.  He also indicated that he was prescribed 
Valium while in the military.  The veteran testified that the 
first recollection of an official diagnosis was anxiety 
disorder in 1987.  

VA outpatient treatment records dated February 1999 to July 
2002 shows treatment for the veteran's generalized anxiety 
disorder.  

At his VA psychiatric examinations in October 2002, the 
veteran reported that he served on board two ships as a radar 
man and had no combat experience.  He indicated that while 
serving as a radar man he had constant high anxiety with 
extreme anxiety whenever his ship went into general quarters.  
He served in a high stress position in both of these ships 
and stated that whenever he had to deal with all of the 
flashing lights, noises, and commotions within the combat 
information center, that on a regular basis, at least nine 
times out of ten, he would leave the situation with extreme 
stomach pain, high anxiety, and drenched in sweat.  He 
indicated that on a regular basis, at least two to three 
times a week, he would see the ships corpsman and be given 
some sort of liquid to drink for his stomach.  He stated in 
December 1959, he was hospitalized at the Portsmouth Naval 
Hospital and was treated for a stomach ulcer and upon 
discharge from the hospital was given a prescription for 
Valium and was continued until his discharged from the 
service.  The veteran was evaluated for possible peptic ulcer 
disease, but upon further evaluation was not found to have an 
active ulcer.  He reported that during his four years of 
service, he was under extreme anxiety for most of this time 
and stated that following subsequent discharge continued to 
be highly anxious.

The examiner noted that although the veteran stated that his 
main trauma was having to go under general quarters and 
dealing with a high anxiety situation, he did not have 
intrusive thoughts about this and nightmares, or flashbacks.  
He did not have emotional numbing or avoidance symptoms and 
was devoid of hypervigilance or startle problems associated 
with the usual PTSD.  The examiner indicated that the veteran 
did not meet the criteria for PTSD.  The Axis I diagnoses 
were history of recurrent major depression, currently in 
partial remission; dysthymia; generalized anxiety disorder 
with Valium dependence.

In a discussion of the veteran's global assessment of 
functioning (GAF) score, the examiner indicated that it was 
clear from the total history and all medical records that the 
veteran did have traumatic experiences leading to a general 
anxiety disorder, deemed very likely that treatment began 
within one year for anxiety disorder and was a direct result 
form his Navy experience.  Over the years, he had also had 
difficulty with depression based upon financial problems and 
difficulty with his marriage, which were a direct result of 
his high degree of anxiety and dysfunction within the work 
place.  It was noted that his current GAF of 50 was 
considered to be at this time primarily the result of his 
generalized anxiety disorder.  Approximately 5 percent of 
this difficulty in occupational and social functioning at his 
time would come from his associated depressive disorder.  The 
examiner again reiterated back that there was no basis for 
PTSD, but it was quite clear that he had a severe generalized 
anxiety disorder that was very likely to have been caused by 
his Navy experience.



Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
medical records from T.L.S., PSC., dated July 1975 to July 
1981; February 1986 statement from W.T.M., M.D.; VA 
hospitalization record dated March 1987 to May 1987; progress 
notes from D.H.S., M.D., dated March 1987 to May 1987; 
treatment records from Comprehensive Care dated June1989; 
treatment records from Kentucky River Community Care Center 
dated May 1992; treatment records from Mountain Comprehensive 
Care Center dated March 1987; lay statements from friends, 
relatives, and widows of treating physicians submitted in 
1996 and 1997; statement from R.E.C., M.D., dated September 
1998; transcript from February 2001 Board videoconference 
hearing; VA outpatient treatment records dated February 1999 
to July 2002; VA examinations dated October 2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

In August 2001, the Board remanded the case to afford the 
veteran an opportunity for a hearing.  By a Board decision 
dated March 2002, new and material evidence was found to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disability, other than PTSD.  In 
addition, further development was requested.  A development 
memorandum was sent to the RO in March 2002 requesting 
records from the Social Security Administration; the National 
Personnel Records Center (NPRC), or any other appropriate 
agency; and other outstanding medical records.  The veteran 
was also asked to submit his stressors and the RO was 
requested to contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to provide any available 
information which might corroborate the veteran's alleged 
stressors identified by the veteran.  Finally, the RO was 
requested to schedule VA examinations for a psychiatric 
disability, other than PTSD and for PTSD.  The examiner was 
to provide an opinion as to whether it was at least as likely 
as not that any currently diagnosed psychiatric disorder, 
other than PTSD, was related to service.

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claims.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The issues involve claims for entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).



In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  Thus, 
his assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 128.; Doran v. 
Brown, 6 Vet. App. 283 (1994).


Analysis

A psychiatric disability, other than PTSD

Service medical records are negative for any treatment for a 
psychiatric disorder.

The veteran testified that his February 2001 Board 
videoconference hearing that he was treated approximately 30 
days after service by J.A., M.D.  This was confirmed by a 
statement from the doctor's widow in 1996, which indicated 
that her husband treated the veteran from 1960 to 1963 for a 
nerve problem.  Post service medical records show that the 
veteran was treated anxiety since approximately 1975.

The October 2002 VA psychiatric examiner noted that it was 
quite clear that the veteran had a severe generalized anxiety 
disorder that was very likely to have been caused by this 
Navy experience.

It is apparent that the opinion from the October 2002 VA 
examiner was based upon a review of the relevant medical 
evidence in the claims file in conjunction with psychiatric 
examinations.  Therefore, service connection for anxiety 
disorder is warranted.



PTSD

Service medical records are negative for any treatment or 
diagnosis of PTSD.  

There are no post-service medical records showing that the 
veteran has ever been diagnosed with PTSD.  Medical records 
show that the veteran has been diagnosed and treated for 
generalized anxiety disorder.  At his October 2002 VA 
psychiatric examinations, the examiner noted that although 
the veteran stated that his main trauma was having to go 
under general quarters and dealing with a high anxiety 
situation, he did not have intrusive thoughts about this and 
nightmares, or flashbacks.  He did not have emotional numbing 
or avoidance symptoms and was devoid of hypervigilance or 
startle problems associated with the usual PTSD.  The 
examiner indicated that the veteran did not meet the criteria 
for PTSD.

Service medical records show no diagnosis of PTSD.  Post- 
service medical evidence is also devoid of a diagnosis of 
PTSD.  Indeed, the only evidence that the veteran currently 
suffers from PTSD is the theory presented by the veteran 
himself. However, it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
is not competent evidence of a diagnosis of PTSD.  Likewise, 
the lay statements submitted on the veteran's behalf do not 
provide the necessary competent evidence of a current 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of competent evidence of a diagnosis 
of PTSD, service connection for PTSD is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for claimed PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for anxiety disorder is 
granted.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

